Citation Nr: 1742668	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-00 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a respiratory disability, including asbestosis.

2.  Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel



INTRODUCTION

The Veteran had active service from December 1970 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

It appears that the Veteran may have been trying to file a notice of disagreement in a statement received in September 2017.  If he wishes to do so, he must file a notice of disagreement on VA Form 21-0958, Notice of Disagreement, as advised in a letter sent to him on August 2, 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In December 2013 the Veteran requested a Board videoconference hearing, and such was scheduled for March 2017.  Although a note in the file indicates that the Veteran failed to appear for the March 2017 Board hearing, the record indicates that the notices for the March 2017 Board hearing were returned to VA as undeliverable.

As noted in the Veteran's representative's May 2017 informal hearing presentation, the Veteran still desires a hearing on his claim before the Board, and the record indicates that the Veteran had good cause for failing to appear for the March 2017 Board hearing.  As such, a new Board videoconference hearing should be scheduled, and the Veteran should be notified at the address he provided in the June 2017 VA Form 20-572 (Request for Change of Address) associated with his claims file.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via videoconference.  Notify the Veteran of the date, time, and location of the hearing (using the address he provided in his June 2017 VA Form 20-572, or a more recent address, if one has been provided), and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

